DETAILED ACTION 
The amendment submitted on March 12, 2021 has been entered.  Claims 1, 3-5, 10-11, 40-42, 44-54, and 116-121 are pending in the application.  Claims 40-42, 44-54, and 116 are with-drawn.  Claims 1, 3-5, 10-11, and 117-121 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of alopecia areata as the species for initial exami-nation in the reply filed on August 7, 2020 is acknowledged.  Claims 40-42, 44-543, and 116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  
Withdrawn Rejections 
The rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite is withdrawn because “metabolite” has been deleted from the claim.  
The rejection of claims 1-7 and 10-11 under 35 U.S.C. 103 as being unpatentable over Christiano (US 9,737,469 B2) in view of GALAPAGOS (WO 2013/189771 A1) is withdrawn because the claims have been amended to require a step of “measuring levels of at least one alopecia areata-associated biomarker,” specifically, “IFNγ” (interferon-gamma, see new claim 117).  
Claim Objections 
Claims 1, 118 and 120 are objected to because “measuring levels” should instead be “measuring a level.”  Appropriate correction is required.  
New Grounds for Rejection Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 3-5, 10-11, and 117-119 are rejected under 35 U.S.C. 103 as being unpatenta-ble over Menet (WO 2010/149769 A1) in view of Xing (Nat. Med. 20(9):1043-49 (2014)) and Arca (Eur. J. Dermatol. 14(1):33-36 (2004)).  
Menet (cited in applicant’s IDS) discloses the compound of Formula I (see the Abstract), which is an “inhibitor of JAK, a family of tyrosine kinases that are involved in inflammatory conditions” (para. 0001).  The reference also discloses pharmaceutical salts thereof (para. 0032), including the maleic acid salt (para. 0033), and administering it combination with other thera-peutic agents (para. 0099), which meets the limitations of claims 3-5.  Administration is, for example, once (qd) or twice (b.i.d.) per day at a dosage amount of about 1-5 mg/kg (para. 0096), 
The differences between the prior art and the claims at issue are that Menet does not specifically disclose treating alopecia areata or measuring interferon-γ to monitor response to therapy.  
Xing (cited in applicant’s IDS), however, discloses that alopecia areata is reversed by JAK inhibition (see the Title).  Systemic JAK inhibition prevents the onset of alopecia areata (AA) (see Figs. 3-4 and the discussion thereof) and the use of “JAK protein tyrosine kinase inhibitors currently in clinical development is warranted in AA” (p. 1048, last para.).  Furthermore, AA path-ogenesis is mediated, at least in part, by interferon-γ (IFN-γ), which leads to the collapse of immune privilege in the hair follicle, inducing production of other cytokines in a feedback loop that promotes autoimmune disease (p. 1048, last para.).  
Arca discloses that “elevated serum [i.e., blood] levels of IFN-γ may reflect the inflamma-tory symptoms in AA” and “measurement of serum IFN-γ” production is “important to manage-ment of this disease” (see Abstract).  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to use the compound of Formula I as taught by Menet in the treatment of alopecia areata as taught by Xing while employing the diagnostic techniques of Arca and thereby arrive at subject matter within the scope of the instant claims.  It is the natural motivation of the skilled artisan to use existing drugs in accordance with their known or expected properties and thereby yield predictable results.  See MPEP 2144.07 (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  Apprised of the utility of the compound of Formula I as a JAK inhibitor (Menet), it would have been apparent to the artisan that it would have been useful in the treat-ment of AA because this disease was known in the prior art to be “reversed by JAK inhibition” 
The specific amounts of IFN-γ in item “e” of claims 1 and 18 appear to be inherent in the therapy outlined above.  Generally, differences in such parameters will not support the patenta-bility of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II).  The dosage amounts recited in claims 10-11 are likewise prima facie obvious.  
Claims 120-121 are rejected under 35 U.S.C. 103 as being unpatentable over Menet, Xing, and Arca as applied above, and further in view of van’t Klooster (WO 2013/189771 A1).  
The disclosures of Menet, Xing, and Arca are relied upon as set forth above.  The differ-ence between the prior art and the claims at issue is that none of these references specifically discloses using the compound of Formula II.  For convenience, the chemical structures of Form-ula I (Menet) and Formula II (van’t Klooster) are illustrated below: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  These references discuss the role of IFN-γ and other cytokines in the pathology of alopecia areata.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628